FILED
                             NOT FOR PUBLICATION                             NOV 22 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEVEN D. PERCELLE,                               No. 09-17170

               Plaintiff - Appellant,             D.C. No. 3:05-cv-01998-WHA

  v.
                                                  MEMORANDUM *
ALAN ROSENTHAL, DR.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    William H. Alsup, District Judge, Presiding

                           Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       California state prisoner Steven D. Percelle appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction pursuant to 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment because Percelle did

not raise a genuine issue of material fact as to whether the defendants knew of and

disregarded an excessive risk to him while treating his neurological condition. See

id. at 1057–58 (a prison official acts with deliberate indifference only if he knows

of and disregards an excessive risk to an inmate’s health and safety, and a

difference of opinion about the best course of medical treatment does not amount

to deliberate indifference).

      Percelle’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    09-17170